Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Referring to claims 1-14, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, determining a ground color luminance value of a ground color area on the medium formed with the four detection marks and the front side image, determining a detection threshold used to detect the four detection marks based on the determined ground color luminance value, specifying positions of the four detection marks formed in the four corners on the front side of the medium, respectively, by using the determined detection threshold, correcting back side image data for a back side image to be formed on a back side of the medium based on the specified positions of the four detection marks, respectively.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title of the invention is not descriptive.  To more clearly indicate the invention to which the claims are directed, the title has been changed to the following:
---CORRECTING BACK SIDE IMAGE DATA BASED ON POSITIONS OF FOUR CORNER DETECTION MARKS SPECIFIED USING GROUND COLOR LUMINANCE---

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 December 2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below. Applicant has not provided an explanation of relevance of cited document(s). The cited references are found to be general background art.

Cited Art
The prior art and other references made of record and not relied upon are considered pertinent to applicant's disclosure. 

Hirano (US 20220072875 A1) discloses an image forming apparatus with an in-line image reading device to detect, while a sheet of paper is being conveyed, a mark that is printed on the sheet of paper by an image forming unit, and detecting a reference position. To detect an edge position of a rectangular mark printed on a recording medium with high accuracy, a first detecting unit is configured to detect, from image data of a recording medium on which a plurality of marks are printed, positions of outer edges being edges closer to ends of the image data and positions of inner edges being inside edges not closer to the ends of the image data in both of a first direction and a second direction different from the first direction, an identifying unit is configured to identify, with respect to a target mark for which a reference position is to be detected and two marks adjacent to the target mark, first line segments connecting positions of inner edges and second line segments connecting positions of outer edges, and a second detecting unit is configured to detect, as a reference position of the target mark, a midpoint of a line segment connecting an intersection of the two first line segments connecting the positions of the inner edges and an intersection of the two second line segments connecting the positions of the outer edges. A configuration for a single-sided conveyance is illustrated, but a configuration for a double-sided conveyance may be adopted. With this configuration, it is possible to cause the reading unit 507 to detect a detection mark printed on a front surface, and correct an image on a back surface depending on a detection result. See background, summary, and par. 84.
Takahashi et al (US 20220109767 A1) disclose an image forming apparatus includes a conveyer configured to convey a recording medium on which a mark is formed; an image reader configured to read an image formed on the recording medium while the recording medium is being conveyed; a detector configured to detected a value corresponding to a conveyance amount of the recording medium conveyed by the conveyer and output the detected value; and a processor and a memory that stores program instructions causing the processor to calculate a position of the mark on the recording medium with respect to a conveyance direction of the recording medium based on respective detected values output from the detector when an edge of the recording medium and the mark are read by the image reader. See abstract.

Sakamoto et al (US 20220091797 A1) disclose generating a print image to be printed on a sheet of paper and a position correcting mark for front and back side registration having a brightness lower than a minimum brightness of the print image, controlling printing of the print image and the position correcting mark on a first side of the sheet of paper, controlling reading of the print image and the position correcting mark from the first side and control generating of read image data, and detecting, from the read image data, the position correcting mark on the first side using a brightness difference. See abstract.

Esumi (US 20210385346 A1) discloses forming an image on front and back surfaces of the sheet being transported in a transportation path and forming marks on the front and back surfaces. A first line sensor disposed on a front surface side and reads the front surface, and a second line sensor disposed on a back surface side and reads the back surface, and a calculates a positional deviation between the images formed on the front and back surfaces based on positions of the marks on the front surface read by the first line sensor and positions of the marks on the back surface read by the second line sensor, and controls the image former to adjust positions of the images formed on the front and back surfaces. See abstract.

Maeyama et al (US 11420450 B2) disclose printing a detection mark on a sheet for acquiring an amount of deviation of an image, detecting/reading a position of the detection mark and acquiring the amount of deviation of the position of the detection mark, and performing correction according to the amount of deviation. The detection marks are printed on both faces of the sheet in duplex printing, the detection marks are read on both faces, a first correction value is calculated from the position of the detection mark on a first face on which printing is performed first, a second correction value is calculated from the position of the detection mark on a second face on which printing is performed later, and a third correction value is calculated from the positions of the detection marks on the first and second faces. A deviation between an input image and an output image or a deviation between images of the front face and the back face of a recording medium is corrected. See abstract and background.

Barron et al (US 10081209 B2) disclose determining a printing position, such as for image-on-paper registration in a printer or photocopying machine. A fiducial mark pattern comprising a plurality of fiducial marks at predefined relative distances is provided on a printing medium, and is scanned. The fiducial marks and a first edge of the printing medium are identified in a scanned representation of the printing medium. Distances between the first edge and the fiducial marks are determined. FIGS. 6a and 6b show scanned representations of the front side 26 and the back side 38 of the printing medium in a configuration in which the simplex side is captured upside down by the scanner 16. Employing the estimation algorithm as described with reference to FIGS. 2 to 4 above, the image position may now be determined both for the front side 26 and the back side 38 of the printing medium, and may be adjusted so that the images of the front side 26 and the back side 38 are perfectly aligned. See abstract and col. 7, lines 31-40.

Mita (US 9848098 B2) discloses image processing apparatus 1 obtains displacement amounts of patterns formed on front and back sides of a recording sheet respectively, and performs correction of an image formation position based on the displacement amounts. The displacement amount calculating unit 24 obtains the coordinate positions of the cross marks CM in the coordinate system of the recording sheet at the other three corners of the recording sheet in the same manner. The displacement amount calculating unit 24 performs the above process for both the front and back sides of the recording sheet.

Yamagishi et al (US 8411327 B2) disclose generating the corrected approximate show-through image data set by specifying how the relative positional relationship between images formed on the first and second surfaces differs from an ideal positional relationship. The image data set expresses images as shown in FIGS. 15A and 15B, which respectively show images to be formed on the first and second surfaces, each image being a 180-degree rotated mirror image of the other. See par 108.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467. The examiner can normally be reached 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammed Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/Scott A Rogers/
Primary Examiner, Art Unit 2672
27 August 2022